STATE OF MICHIGAN

                           COURT OF APPEALS



STONECREST BUILDING COMPANY,                                     UNPUBLISHED
                                                                 July 21, 2015
and

RICHARD J. SABLE,

               Plaintiffs-Appellees,

v                                                                No. 319841
                                                                 Macomb Circuit Court
CHICAGO TITLE INSURANCE COMPANY,                                 LC No. 2008-001055-CH

               Defendant-Appellant.


CHICAGO TITLE INSURANCE COMPANY,

               Plaintiff-Appellant,

v                                                                No. 319842
                                                                 Macomb Circuit Court
STONECREST BUILDING COMPANY,                                     LC No. 2008-002153-CH

and

RICHARD J. SABLE,

               Defendants-Appellees.


                                      ON RECONSIDERATION

Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and SHAPIRO, JJ.

K. F. KELLY, J. (concurring in part and dissenting in part)

       I agree with the bulk of the majority opinion, but write separately to express my view
that, while there is an ambiguity regarding whether Sable personally guaranteed sums that were
already due when the documents was signed, there is no similar ambiguity regarding whether he
guaranteed payment for the ongoing accumulations of contractual interest accruing on the pre-


                                               -1-
July 30, 2007 debt. Those interest payments, while based on principal payments due prior to
July 30, 2007, continued to accrue after that date. Under the plain language of the Guaranty, all
payments coming due after July 30, 2007 are within the Guaranty and there is no exception
provided for interest. Accordingly, I would conclude that when determining the amount of
damages payable by Sable for “sums payable by Stonecrest” after July 30, 2007, the trial court
on remand should calculate and include the amount of interest incurred after that date for
principal debts incurred prior to that date. Thus, I remain convinced our original opinion, issued
April 7, 2015, now vacated, is correct.

                                                            /s/ Kirsten Frank Kelly




                                               -2-